Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Basil Mangra, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-327
Decision No. CR4636

Date: June 16, 2016

DECISION

First Coast Service Options, Inc. (First Coast), an administrative contractor for the
Centers for Medicare & Medicaid Services (CMS), denied the Medicare enrollment
application of Basil Mangra, M.D. (Petitioner). First Coast denied the enrollment
application, which had been submitted in response to a revalidation request, based on
Petitioner’s April 2013 felony conviction for conspiracy to commit fraud on financial
institutions, in violation of 18 U.S.C. § 1349. For the reasons explained herein, I
conclude that First Coast had a basis to deny Petitioner’s Medicare enrollment
application.

I. Case Background and Procedural History

Petitioner is a physician who practices in the field of internal medicine. CMS Exhibit
(Ex.) 5 at 1.

On or about January 3, 2013, a federal grand jury in the Southern District of Florida
returned a true bill of indictment charging that Petitioner, along with four other named
co-conspirators, engaged in a conspiracy to commit bank fraud in violation of 18 U.S.C.
§ 1349. CMS Ex. 1 at 1-5. The indictment also charged Petitioner with two counts of
making false statements on a loan application, in violation of 18 U.S.C. § 1014. CMS
Ex. | at 8-11. With respect to the offense of “Conspiracy to Commit Bank Fraud,” which
was listed in count one of the indictment, the count charged that all five of the defendants
“did knowingly and willfully combine, conspire, confederate, and agree with each other .
. .to execute, and cause the execution of, a scheme and artifice to defraud financial
institutions ... and to obtain any of the moneys, funds, assets and other property owned
by and under the custody and control of said financial institutions, by means of materially
false and fraudulent pretenses, representations, and promises, in violation of Title 18,
United States Code, Section 1344.” CMS Ex. | at 2-3. A penalty sheet filed with the
charging documents indicates that the maximum penalty for the offense of conspiracy to
commit bank fraud is up to 30 years of imprisonment and a $250,000 fine or twice the
gross value of the gross loss or gain from the crime, whichever is greater. CMS Ex. | at
19; see 18 U.S.C. § 1349.

On April 16, 2013, Petitioner, who was represented by counsel, entered into a plea
agreement with the United States Attorney for the Southern District of Florida. CMS Ex.
2. Petitioner agreed to enter a guilty plea to the offense of conspiracy to commit fraud on
a financial institution “in relation to conspiring to obtain bank loans and lines of credit,”
which is the offense that was charged in the first count of the indictment. CMS Ex. 2 at
1. The plea agreement stated that the remaining counts of the indictment pertaining to
false statements on a loan application would be dismissed. CMS Ex. 2 at 1. Petitioner
agreed that “the court may impose a statutory maximum term of imprisonment of up to
30 years imprisonment” and that he would “pay restitution to Regions Bank in the
amount of $192,246.00, and Commerce Bank (now known as TD Bank) in the amount of
$194,015.99, which obligation shall be joint and severable with his co-defendants.” CMS
Ex. 2 at 4.

In a stipulated factual proffer in support of Petitioner’s guilty plea that was executed
contemporaneously with the plea agreement, Petitioner agreed to the underlying factual
basis for his plea. CMS Ex. 2 at 8. Petitioner acknowledged that “the Government
would have established beyond a reasonable doubt that [he] . . . did knowingly and
willfully conspire with others to execute and cause the execution of a scheme and artifice
to defraud financial institutions through the submission of fraudulent lines of credit and
loan applications and related financial documents on behalf of unqualified borrowers.”
CMS Ex. 2 at 8. The stipulation provided, in pertinent part:

In order to get approved for a loan, BASIL MANGRA explained to law
enforcement agents that they used his company, [Basil Mangra, MDPA
(BMMDPA)], and added his brother, Michael Mangra, to the company with
the Florida Department of Corporations. The purpose of adding Michael
Mangra to the company was because Michael Mangra had a good credit
score. Shortly after the two (2) loans funded, Michael Mangra was
removed from the company because it was no longer necessary to have
Michael Mangra listed on the company. The only affiliation Michael
Mangra had with BMMDPA was that he (Michael Mangra) occasionally
referred patients and may have provided some marketing services.
However, BASIL MANGRA never paid Michael Mangra for any work for
BMMDPA, as he was not an employee. Furthermore, BASIL MANGRA
confirmed that Michael Mangra was not an 85% shareholder of BMMDPA.

CMS Ex. 2 at 12. Petitioner “acknowledged that lending the appearance to the banks that
Michael Mangra was a partner of BMMDPA was a lie, and he knew that obtaining a loan
in this manner was wrong.” CMS Ex. 2 at 12. Petitioner further acknowledged that “he
paid significant fees to obtain these loans, and used the loan proceeds to do so.” CMS
Ex. 2 at 13. The stipulation additionally explains the following:

BASIL MANGRA admitted that he knew there was “dishonesty” with
respect to these loans, and admitted that Regions Bank and Commerce
Bank were defrauded because the banks relied on financial information that
was not true. For example, BASIL MANGRA admitted that he did not
have a net worth of $5 million, as listed on the financial information that
was submitted to Regions Bank. To date, BASIL MANGRA has not been
able to repay the loans.

BASIL MANGRA admits the allegations enumerated in counts 4 and 6 of
the indictment. BASIL MANGRA admits that he knowingly made false
statements for the purpose of influencing the actions of Regions Bank in
connection with an application for a $400,000 line of credit which was
approved in the amount of $200,000 and the actions of Commerce Bank
(now known as TD Bank) in connection with an application for a $250,000
loan which was approved in the amount of $195,000, that is, the defendant
falsely stated and caused to be stated on a line of credit application
submitted to Regions Bank and a loan application to Commerce Bank, that
BASIL MANGRA, M_D., P.A. was a medical practice of which 85% was
owned by Michael Mangra, that Michael Mangra was a physician, that
Michael Mangra had assets, a net worth and annual income of more than
$500,000 from employment at BASIL MANGRA M_D., P.A., . .. when in
truth and in fact . . . Michael Mangra did not own any portion of BASIL
MANGRA M_D., P.A. and was not a medical doctor. . . did not possess
assets or have a net worth in the amounts stated on the applications, and did
not have an annual income in excess of $500,000 from employment at
BASIL MANGRA M._D., P.A., and the 2006 and 2007 Internal Revenue
Forms 1040 for Michael Mangra and the 2006 and 2007 Internal Revenue
Form 1120S for BASIL MANGRA M_D., P.A. which were attached to the
applications were not filed with the United States Internal Revenue Service
and were not a true reflection of the income and expenses.
CMS Ex. 2 at 14-15. Finally, Petitioner acknowledged that he was pleading guilty to
conspiracy to commit fraud on financial institutions, and that the offense has three
elements, as follows:

First: That two or more persons in some way or manner, came to a mutual
understanding to try to accomplish a common or unlawful plan, as charged
in the indictment;

Second: That the Defendant, knowing the unlawful purpose of the plan,
willfully joined in it; and

Third: That the object of the unlawful plan was to defraud one or more
financial institutions.

CMS Ex. 2 at 15-16.

Petitioner entered his guilty plea to the offense of conspiracy to commit fraud on a
financial institution on April 16, 2013, and the remaining counts of the indictment
were dismissed. CMS Ex. 3 at 1. The judgment of conviction, dated September
17, 2013, documents that Petitioner was ordered to be imprisoned for a period of
18 months and to pay $386,261.99 in restitution to the “victims as listed in the
presentence report.” CMS Ex. 3 at 2, 5.

First Coast sent Petitioner a revalidation request in March 2015, at which time it asked
him to immediately submit an updated provider enrollment application, Form CMS-8551,
or review, update, and recertify his information via the internet-based Provider
Enrollment, Chain, and Ownership System (PECOS).' CMS Ex. 4 at 1,8. Petitioner
initially submitted an updated enrollment application through PECOS on July 28, 2015,
at which time he did not report any final adverse legal actions. CMS Ex. 5. Ina
subsequent enrollment application update submitted through PECOS on November 4,
2015, Petitioner reported four adverse legal actions: his felony conviction in April 2013;
the suspension of his Illinois medical license in November 2014; the surrender of his
New York medical license in October 2015; and a reprimand by the Florida Department
of Health in April 2014. CMS Ex. 9 at 2.

On November 18, 2015, First Coast notified Petitioner that based on its review of his
revalidation enrollment application, it had denied him enrollment pursuant to 42 C.F.R.
§ 424.530(a)(3)(i)(B) due to his felony conviction under 18 U.S.C. § 1349. CMS Ex. 10.
In a separate letter, First Coast notified Petitioner that it had deactivated his Provider
Transaction Access Number (PTAN) based on its denial of Petitioner’s revalidation

' This notice was mailed to two different addresses, and both notices were returned as
undelivered. CMS Ex. 4 at 7, 14.
application. CMS Ex. 11. On December 7, 2015, Petitioner, through his current counsel,
requested reconsideration of the denial of his revalidation application. CMS Ex. 12 at 5-7
and 13-15.

On January 5, 2016, First Coast issued a reconsidered determination that informed
Petitioner that based on his conviction for conspiracy to commit fraud on a financial
institution in violation of 18 U.S.C. § 1349 in the previous ten years, he had failed to
comply with 42 C.F.R. § 424.530(a)(3)(i)(B).

Petitioner timely requested a hearing before an administrative law judge (ALJ) on
February 19, 2016. I issued an Acknowledgment and Pre-Hearing Order (Order) to the
parties on February 24, 2016. In accordance with the terms of my Order, CMS submitted
a motion for summary judgment and pre-hearing brief (CMS Br.), along with supporting
exhibits (CMS Exs. 1-13). Petitioner submitted a response to the motion for summary
judgment and supporting brief (P. Br.). Petitioner did not submit any additional exhibits.
Neither party submitted witness testimony, requested cross-examination of any witness,
or otherwise requested a live hearing. See Order §§ 8,9, 10. Absent any objections, I
admit all proposed exhibits into the record. This matter is now ready for a decision.

II. Discussion
A. Issues
1. Whether summary judgment is appropriate; and

2. Whether CMS had a legal basis to deny Petitioner’s Medicare enrollment
application.

B. Findings of Fact and Conclusions of Law
1. Summary judgment in favor of CMS is appropriate.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300 at 3 (2010); see Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party must show that there
are no genuine issues of material fact requiring an evidentiary hearing and that it is
entitled to judgment as a matter of law. Id. If the moving party meets its initial burden,
the non-moving party must “come forward with ‘specific facts showing that there is a
genuine issue for trial... .”” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574,
587 (1986). “To defeat an adequately supported summary judgment motion, the non-
moving party may not rely on the denials in its pleadings or briefs, but must furnish
evidence of a dispute concerning a material fact — a fact that, if proven, would affect the
outcome of the case under governing law.” Senior Rehab., DAB No. 2300 at 3. In
determining whether there are genuine issues of material fact for hearing, an ALJ must
view the evidence in the light most favorable to the non-moving party, drawing all
reasonable inferences in that party’s favor. Id.

CMS has moved for summary judgment and submitted documentary evidence that
establishes the material facts of the case. CMS Exs. 1-13. CMS proffered documentary
evidence demonstrating Petitioner’s guilty plea and conviction of the offense of
conspiracy to commit fraud on financial institutions. CMS Ex. 1-3.

Petitioner does not contend there are any disputes as to material facts, and “agrees that
there is no genuine dispute as to a material fact.” P. Br. at 2. However, Petitioner argues
that summary judgment is not warranted because the movant, CMS, is not entitled to
judgment as a matter of law. P. Br. at 2-3. Specifically, Petitioner argues that summary
judgment is not warranted because the offense of conspiracy to commit fraud on a
financial institution is not a crime specified in 42 C.F.R. § 424.530(a)(3)(i)(B) for which
CMS may deny his Medicare enrollment. P. Br. at 3.

I find that there is no genuine issue of disputed material fact. The only issue I need to
resolve in this case is a matter of law, which, as discussed below, I decide in CMS’s
favor. Summary judgment is therefore appropriate.

2. The evidence shows that, within the preceding ten years, Petitioner was
convicted of a felony offense for conspiring to commit bank fraud.

Petitioner does not dispute that, on April 16, 2013, he entered a plea of guilty to count
one of an indictment that charged he had committed “Conspiracy to Commit Bank
Fraud” in violation of 18 U.S.C. § 1349. P. Br. at 1; see CMS Ex. | at 2-3; CMS Ex. 3 at
1. Evidence submitted by CMS documents that Petitioner submitted a guilty plea
pursuant to a plea agreement. CMS Exs. 1-3. The stipulated facts underlying Petitioner’s
guilty plea demonstrate that he “did knowingly and willfully conspire with others to
execute and cause the execution of a scheme and artifice to defraud financial institutions
through the submission of fraudulent lines of credit and loan applications and related
financial documents on behalf of unqualified borrowers.” CMS Ex. 2 at 8. Petitioner
admitted that “Regions Bank and Commerce Bank were defrauded because the banks
relied on financial information that was not true.” CMS Ex. 2 at 14. Petitioner further
admitted the allegations enumerated in counts 4 and 6 of the indictment, “False
Statements on a Loan Application to a Financial Institution” in violation of 18 U.S.C.

§ 1014. CMS Ex. 2 at 14; see CMS Ex. | at 19. Petitioner acknowledged that he had
obtained $395,000 in loans from two banks and that he “knowingly made false statements
for the purposes of influencing the actions of Regions Bank” and “falsely stated”
information in connection with a loan application to Commerce Bank. CMS Ex. 2 at 14-
15. The District Court accepted Petitioner’s plea on April 16, 2013, and entered
judgment against him on September 17, 2013. CMS Ex. 3 at 1.

Petitioner does not contest that he was convicted of a felony offense within the preceding
ten years. See 42 C.F.R. § 424.530(a)(3).

3. CMS was authorized to deny Petitioner’s enrollment application pursuant to
42 CFR. § 424.530(a)(3)(i)(B).

CMS may deny a provider or supplier’s enrollment in the Medicare program for several
enumerated reasons, including:

(3) Felonies. The provider, supplier, or any owner or
managing employee of the provider or supplier was, within
the preceding 10 years, convicted (as that term is defined in
42 [C.F R. §] 1001.2) of a Federal or State felony offense that
CMS determines is detrimental to the best interests of the
Medicare program and its beneficiaries.

(i) Offenses include, but are not limited in scope or
severity to —

(B) Financial crimes, such as_ extortion,
embezzlement, income tax evasion, insurance
fraud and other similar crimes for which the
individual was convicted, including guilty pleas
and adjudicated pretrial diversions.

42 CFR. § 424.530(a)(3)(i)(B); see also Social Security Act (Act) § 1842(h)(8)

(42 U.S.C. § 1395u(h)(8) (authorizing the Secretary of Health and Human Services to
refuse to enter in an agreement or refuse to renew an enrollment agreement with a
physician or supplier convicted of a federal or state felony offense “which the Secretary
determines is detrimental to the best interests of the program or program beneficiaries”)).

> The evidence indicates that Petitioner first reported his felony conviction to CMS in
November 2015, more than two years after his conviction occurred. See 42 C.F.R.

§ 424.516(d)(1)(ii) (stating that a physician is required to report an adverse legal action
within 30 days of the adverse legal action).
a. Petitioner’s felony conviction was a financial crime within the plain
meaning of 42 C.F R. § 424.530(a)(3)(i)(B).

The undisputed facts surrounding Petitioner’s conviction support CMS’s determination
that Petitioner pleaded guilty to a felony “financial crime” covered by section
424.530(a)(3)(i)(B). In reaching this conclusion, I need to examine the conduct and
circumstances underlying Petitioner’s offense and consider whether his offense is a
financial crime like those listed in section 424.530(a)(3)(i)(B). See Abdul Razzaque
Ahmed, M.D., DAB No. 2261 at 7, 11 (2009), aff'd, Ahmed v. Sebelius, 710 F. Supp. 2d
67 (D. Mass. 2010).

In perpetrating his crime, Petitioner “did knowingly and willfully conspire with others to
execute and cause the execution of a scheme and artifice to defraud financial institutions
through the submission of fraudulent lines of credit and loan applications and related
financial documents on behalf of unqualified borrowers.” CMS Ex. 2 at 8. Furthermore,
Petitioner conceded that “she knew he would not get approved for a loan” and had
previously been denied for a $250,000 or $300,000 loan. CMS Ex. 2 at 11. Petitioner
“admitted that he knew there was ‘dishonesty’ with respect to these loans,” and that the
banks “were ‘defrauded’ because the banks relied on financial information that was not
true” when they issued a loan and line of credit totaling nearly $400,000. CMS Ex. 2 at
14. Petitioner conceded in his plea agreement that the elements of the charged offense
were met and that there was a factual basis for his plea of guilty; he specifically
acknowledged that an element of the offense of conspiracy to commit fraud on a financial
institution is “the object of the unlawful plan was to defraud one or more financial
institutions.” CMS Ex. 2 at 16.

While Petitioner previously conceded, in the criminal proceedings, that his crime
involved a plan to defraud financial institutions, he now disputes that such a crime is
actually a “financial crime.” P. Br. at 2-5. Petitioner argues that “he was convicted of
conspiracy, not a financial crime.” P. Br. at 4. Petitioner further explains, citing to
numerous federal cases, that “[a] person may be convicted of conspiracy even though he
does not participate in the substantive crime.” However, the very nature of the
conspiracy for which Petitioner was convicted, a conspiracy to commit fraud against a
financial institution, is a financial crime: As stated in the elements of the offense listed in
the plea agreement, “the object of the unlawful plan was to defraud one or more financial
institutions.” CMS Ex. 2 at 16; see 18 U.S.C. § 1349. Simply because Petitioner was
convicted of a conspiracy to commit a financial crime does not mean that his crime is not
financial in nature, and Petitioner need not have been convicted of a completed act of
bank fraud in order to have committed a financial crime. Furthermore, the first count of
the indictment, which is the count to which Petitioner pleaded guilty, states that
Petitioner, along with his co-conspirators, “did knowingly and willfully combine,
conspire, confederate, and agree with each other . . . to execute and cause the execution
of, a scheme to defraud financial institutions . . . and to obtain any of the moneys, funds,
assets, and other property owned by and under the custody and control of said financial
institutions, by means of materially false and fraudulent pretenses, representations, and
promises, in violation of Title 18, United States Code, Section 1344.3 CMS Ex. | at 2-3
(emphasis added). Thus, the unambiguous language of the count to which Petitioner
pleaded guilty indicates that he schemed to defraud banks in violation of 18 U.S.C.

§ 1344, “Bank Fraud.” CMS Ex. | at 2-3. While Petitioner contends that a conviction
for conspiracy could merely involve “participating in a conversation to plan the fraud,
even if he takes additional steps in furtherance of the conspiracy,” and that his
participation in a conspiracy “cannot now be re-characterized as a substantive offense,”
he overlooks that the indictment charged, and the evidence supports, that Petitioner, with
his co-conspirators, successfully completed the object of the conspiracy and fraudulently
obtained nearly $400,000 from two banks. P. Br. at 5. Petitioner’s felony offense,
perpetrated to fraudulently obtain nearly $400,000 from both Regions Bank and
Commerce Bank, plainly constitutes a “financial crime” within the meaning of 42 C.F.R.
§ 424.530(a)(3)(i)(B). See Lorrie Laurel, PT, DAB No. 2524 at 4-5 (2013) (finding that
an individual’s guilty plea to felony grand theft constitutes a “financial crime” that can be
used as a basis to revoke enrollment and billing privileges regardless of a direct relation
to the Medicare program).

While Petitioner attempts to distinguish a factually similar case, Stanley Beekman,
D.P.M, DAB No. 2650 (2015) from his own case, he fails in this effort. Petitioner’s
primary basis for distinguishing the Beekman case from his own is that Dr. Beekman had
conceded that he had committed a financial crime, whereas Petitioner has not made such

> T observe that none of the five co-conspirators were charged with committing bank
fraud, even though the indictment clearly indicates that the conspiracy was completed, in
that “the fraudulent loan applications were . . . submitted to the banks” and “resulted in
substantial losses to the banks.” CMS Ex. | at 5. While conspiracy, rather than bank
fraud, was charged, the indictment clearly charged that there was actual loss to the
defrauded banks. Thus, Petitioner is quite mistaken that his offense of conspiracy did not
equate to a “substantive crime.” P. Br. at 5. I further point out that there is little
distinction between the crimes of bank fraud and conspiracy to commit bank fraud. To
be found guilty of committing bank fraud under 18 U.S.C. § 1344, one need only
“attempt to execute” a scheme or artifice to “defraud an institution” or “obtain any of the
moneys, funds, credits, assets, securities, or other property owned by, or under the
custody of control of, a financial institution, by means of false or fraudulent pretenses,
representations, or promises.” 18 U.S.C. § 1344 (emphasis added). The maximum
period of incarceration for bank fraud is 30 years. Id. The offense of conspiracy to
commit bank fraud carries an identical maximum period of incarceration of 30 years. 18
U.S.C. § 1349. Pursuant to 18 U.S.C. § 1349, “[a]ny person who attempts or conspires to
commit any offense under this chapter shall be subject to the same penalties as those
prescribed for the offense, the commission of which was the object of the attempt or
conspiracy.”

10

aconcession. However, whether or not Petitioner has conceded that he committed a
financial crime is wholly irrelevant to whether he actually committed a financial crime.
In the Beekman case, the Departmental Appeals Board (Board) concluded that
“conspiring to commit bank fraud and using false statements to obtain a bank loan are
crimes that are financial at their heart, with elements of seeking money using criminal
devices.” Beekman, DAB No. 2650 at 8. The Board further explained that “[t]he
circumstances of the crimes for which Petitioner pled guilty make clear that all the
charges arose from financial misconduct, in short lying to the bank in order to obtain
loans by criminal means.” Thus, while Petitioner distinguishes the Beekman case
because Dr. Beekman conceded he had committed a financial crime, such a concession is
irrelevant. The Board’s analysis in Beekman is relevant to the instant case, and like Dr.
Beekman, Petitioner was convicted of an offense that was “financial at its heart,” in that
Petitioner entered into a conspiracy which resulted in him fraudulently obtaining nearly
$400,000 from two banks.

While I conclude that conspiracy to commit bank fraud is a financial crime that is clearly
contemplated by 42 C.F.R. § 424.530(a)(3)(i)(B), I also point out that CMS has
determined that “financial crimes, such as extortion, embezzlement, income tax evasion,
insurance fraud and other similar crimes” are detrimental per se to the best interests of
the Medicare program and its beneficiaries. See Dinesh Patel, M.D., DAB No. 2551 at 5-
6 (2013) (emphasis added) (citations omitted). Even though conspiracy to commit bank
fraud is not specifically listed in section 424.530(a)(3)(i)(B), it is, for the reasons
previously stated, a financial crime, and it is certainly a similar crime to the
representative offenses listed in section 424.530(a)(3)(i)(B), which do not constitute an
all-inclusive list. As such, conspiracy to commit bank fraud is appropriately considered
to be a crime that is detrimental to the Medicare program. See also 42 U.S.C.

§ 1395u(h)(8).

III. Conclusion

CMS was authorized under 42 C.F.R. § 424.530(a)(3)(i)(B) to deny Petitioner’s Medicare
enrollment application and I uphold CMS’s determination.

/s/
Leslie C. Rogall
Administrative Law Judge

